Name: Commission Regulation (EC) No 2209/2001 of 15 November 2001 fixing the maximum export refund for white sugar for the 16th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1430/2001
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R2209Commission Regulation (EC) No 2209/2001 of 15 November 2001 fixing the maximum export refund for white sugar for the 16th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1430/2001 Official Journal L 300 , 16/11/2001 P. 0003 - 0003Commission Regulation (EC) No 2209/2001of 15 November 2001fixing the maximum export refund for white sugar for the 16th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1430/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 27(5) thereof,Whereas:(1) Commission Regulation (EC) No 1430/2001 of 13 July 2001 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar(2) requires partial invitations to tender to be issued for the export of this sugar.(2) Pursuant to Article 9(1) of Regulation (EC) No 1430/2001 a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question.(3) Following an examination of the tenders submitted in response to the 16th partial invitation to tender, the provisions set out in Article 1 should be adopted.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the 16th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1430/2001 the maximum amount of the export refund is fixed at 41,150 EUR/100 kg.Article 2This Regulation shall enter into force on 16 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 192, 14.7.2001, p. 3.